The voters of the Independent School District of Keokuk voted a schoolhouse tax for a term of ten years. After two years plaintiff brought this action to enjoin the further annual certification and levy of the tax. The trial court granted the injunction as prayed and defendant Board of Directors has appealed.
Chapter 278, Code of Iowa 1946, (except as otherwise stated all references herein are to the 1946 Code) is entitled "Powers of Electors." Section 278.1 provides in part:
"Enumeration. The voters at the regular election shall have power to:
"* * *
"7. Vote a schoolhouse tax, not exceeding two and one-half mills on the dollar in any one year, for the purchase of grounds, construction of schoolhouses, the payment of debts contracted for the erection of schoolhouses, not including interest on bonds, procuring libraries for and opening roads to schoolhouses."
Code section 277.2 permits this to be done at a special election also.
Under Code section 278.1 the voters of the Independent School District of Keokuk adopted the following proposition:
"Shall the Board of Directors of the Independent School District of the City of Keokuk, Lee County, Iowa, be authorized to levy not to exceed two and one-half mills on the dollar in any one year for the purchase of grounds, construction of schoolhouses, the payment of debts contracted for the erection of schoolhouses, not including interest on bonds, procuring libraries for and opening roads to schoolhouses for a period of ten years."
It will be noted this authority is permissive — the directors are authorized. This authority empowers the directors, at their discretion, to levy an amount not exceeding two and one-half mills in any one year. The authorization is limited to a period of ten years. If in any year within this period, the directors decide to levy (certify) a tax under this authority, the same *Page 232 
must be set up in their budget and certified to the county auditor. The Local Budget Law (chapter 24) requires such budgets to be subjected to a hearing thereunder. The record shows the Board of Directors each year adopted and certified a resolution to levy a schoolhouse tax amounting to two and one-half mills and the Board of Supervisors levied the two-and-one-half-mill tax accordingly. The question here is whether section 278.1 empowers the voters to vote a schoolhouse tax for more than one year.
[1, 2] I. Omitting some words and parts not here essential the language of the statute is: "voters * * * vote * * * tax, not exceeding two and one-half mills on the dollar in any one year, for * * *." The phrase "in any one year" modifies "exceeding" and is a part of the larger phrase "not exceeding two and one-half mills on the dollar in any one year", with which it is enclosed by commas. The entire larger phrase modifies "tax." The only limitation the language of the statute places upon this tax is that it must not exceed two and one-half mills in any one year. There is no express or implied limitation in the number of years. Moreover, the phrase "in any one year" negatives such a limitation. Had it been the legislative intent that the tax could be voted for one year only, there would have been no necessity for the phrase "in any one year." With this phrase omitted the statute would read: "voters * * * vote * * * tax, not exceeding two and one-half mills * * *," and would be open to the interpretation that only one such tax, not exceeding two and one-half mills, could be voted at an election. That is precisely the interpretation plaintiff would give the statute with the phrase included. Under such interpretation the phrase "in any one year" would be of no effect and thus would be read out of the statute. It is well-settled that, if reasonably possible, a statute should be construed to give effect to every part of it. In re Guardianship of Wiley, 239 Iowa 1225, 34 N.W.2d 593; Moulton v. Iowa Emp. Sec. Comm., 239 Iowa 1161, 34 N.W.2d 211. Considering all the language of the statute in its ordinary meaning we conclude it should be interpreted as not limiting the power of the voters to voting a tax for one year only.
That construction was given a like provision in Ruff v. *Page 233 
Womack, 174 Ark. 971, 975, 976, 298 S.W. 222, 224. An amendment (No. 11) to the Constitution of Arkansas stated in part:
"* * * Provided, that the General Assembly may, by general law, authorize school districts to levy by a vote of the qualified electors of such districts a tax not to exceed eighteen mills on the dollar in any one year, for the maintenance of schools, the erection and equipment of school buildings and the retirement of existing indebtedness for buildings."
The court answered the contention that this "contemplates an annual vote and tax levy" as follows: "We find no prohibition in the amendment against the Legislature authorizing the electors in school districts to vote a continuing levy. The prohibition is that the tax shall not exceed eighteen mills on the dollar in any one year."
II. Plaintiff asserts the legislative intent must be determined as of the time of the original passage of the act, when the state "was comparatively primitive — there were no substantial schools and very few large cities"; that in recent years, school districts in the greater populated areas of the state have resorted to a use of this statute not contemplated by the legislature originally enacting it — that of asking for authority to certify the tax for more than one year without approval by the voters at the election of each year of certification; that it is evident the bonding powers of such districts are claimed to be not large enough for their evident desires and by this means they hope to build up a reserve to be added to the total limit of bonded indebtedness. Plaintiff then poses the question: "Can this be construed as the intent of that original legislature?"
The "act" is Code section 278.1 which enumerates the powers of the voters. By "its original passage" plaintiff evidently refers to the section of an act of the Second General Assembly (chapter 80, section 39), subsequently codified as section 1115, Code of 1851. It empowered the qualified electors of the district, when assembled, among other things (paragraph 5) to lay such tax as the meeting shall deem sufficient for schoolhouse purposes, libraries and contingent expenses, "provided, however, that said tax shall not exceed one and one-half per cent on the taxable property aforesaid in any one year." These and other provisions *Page 234 
relative to the powers of the electors since then have been repeatedly modified, repealed and replaced with new and different enactments. Related statutes also have been repealed and supplanted with new and, frequently, substantially different statutes.
Under the Code of 1851 the school district meetings (then held regularly twice per year) were in the nature of town meetings. The electors assembled at the meeting place and there transacted and directed much of the business of the school district. The only notice required was a general notice of the regular or special meeting. School districts were not authorized to issue bonds. There was already a tax of from one half to one and one-half mills levied by the county judge for the support of the schools (section 1152, Code of 1851) and the electors at each meeting were empowered to "lay such [schoolhouse] tax * * * as the meeting shall deem sufficient." Among other things they were empowered also "to transact generally such business as may tend to promote the cause of education", under the statute (paragraph 9 of section 1115, Code of 1851).
With population increases this direct method of operation later became impractical and the town meeting method was gradually discarded and was supplanted by the election method at which the electors vote by ballot or by voting machine upon such propositions only, if any, as have been previously ordered submitted. Today each school district in the larger centers operates numerous schools. Many districts spend millions of dollars per year. In some districts building and improvement operations are in progress much of the time. It should not be presumed that the changes in the statutes were not made, at least in part, to meet changed conditions.
[3] We do not agree that the intent of the various legislatures in making the drastic procedural changes and other substantial changes in statutes concerning the powers of school electors and in related statutes should be measured by the intent of an earlier legislature. In re Guardianship of Wiley,239 Iowa 1225, 34 N.W.2d 593, cited by plaintiff as so holding, merely holds the recital in the preamble of an amendatory act, claimed to show the intent of the former legislature, is not binding on the courts. The rule here applicable is that quoted in Benschoter v. Hakes, 232 Iowa 1354, 1359, 8 N.W.2d 481, 485: *Page 235 
"`An amended act is ordinarily to be construed as if the original statute had been repealed, and a new and independent act in the amended form had been adopted in its stead; * * *.'"
Hence, the legislative intent in making subsequent enactments should be considered in the light of the circumstances attendant at the times of the new enactments and not as of 1851.
On that account the dicta in early decisions cited by the parties are of little assistance. The only decision of this court which refers to the question presented by this case is Kirchner v. Board of Directors, 141 Iowa 43, 49, 118 N.W. 51, in which the court refused to hold the vote invalid simply because the electors voted a larger amount than could be levied in any one year, but stated the question whether the Board of Supervisors would have authority to make a maximum levy from year to year until the entire amount voted was realized, was not properly before the court.
We revert to plaintiff's assertion that school districts in the areas of greater population have been using this statute to secure authority to certify the tax for more than one year. The record shows this statement is correct and that at the time this case was tried sixteen city school districts of the state were levying and collecting a schoolhouse tax voted for periods of from three to ten years. This practice has been widespread. It was considered in an opinion, at page 587, of the Report of the Attorney General for 1911-12. Apparently it has had a departmental approval. At page 38 of a book of instructions compiled by the state comptroller for the year 1949, as required by Code section 444.7 and issued "for use of county auditors and all local tax officials", it is stated:
"278.1. School House Fund. Not more than 2 1/2 mills when so voted by the electors of the district at the regular or special election. The proceeds of such tax to be used for the purchase of grounds, construction of schoolhouses and the payment of debts contracted for the erection of schoolhouses. Par. 7. Theproposition should state the number of years the tax is torun." (Italics supplied.)
Pamphlets for previous years contain the same statement. It instructs school districts how to vote taxes under section278.1 for terms of years and, in effect, invites them to do so. *Page 236 
Plaintiff suggests certain city districts use this method to avoid exceeding the limit of their bonded indebtedness. This was the situation in at least one city in which a schoolhouse tax for a term of years and a bond issue were voted on the same ballot to pay for proposed buildings and additions when the same should be constructed. However, a schoolhouse tax is not a debt. It is merely a means of paying debts or meeting obligations on a pay-as-you-go basis. There is no statute permitting school districts to issue certificates or bonds secured by the pledge of future installments of a tax as was the case in Brunk v. City of Des Moines, 228 Iowa 287, 291 N.W. 395, 134 A.L.R. 1391. The practice has been to vote a schoolhouse tax, either with or without an accompanying bond issue, as a part of a comprehensive building plan. Frequently the plan calls for the use of the money from the schoolhouse tax as fast as it is received and the schoolhouse tax method of financing is employed because it saves interest which would accrue if bonds were issued. But, the failure to use the money immediately should not invalidate the tax any more than if the fund were proceeds from the sale of bonds.
III. Plaintiff contends it was the intention of the legislature that the schoolhouse tax be used to provide for the annual needs of the district of the nature listed in section278.1(7) and that bonds be voted and issued when the needs were greater. This contention assumes the legislature did not intend to provide two methods for procuring funds which could be used for the same purpose. It overlooks analogous statutes. Code section 276.24 provides for the submission to a vote of the electors of a consolidated school "the question of voting a tax or authorizing the board to issue bonds, or both, for any or all of the following purposes:
"1. To secure a site, build or equip a schoolhouse.
"2. To build a superintendent's or teacher's house.
"3. To repair or improve any school building or grounds, when the cost will exceed two thousand dollars." (Italics supplied.)
There the legislature authorized the financing by a bond issue or by a schoolhouse tax or by a combination of both. *Page 237 
Although that statute applies to consolidated districts it indicates the legislature appreciated the advantages of these optional separate or combined methods of raising money for the schoolhouse fund. It does not seem reasonable the legislature would have a contrary intent as to section 278.1.
The statutory methods provided for procuring funds for schoolhouse sites or grounds furnish another analogy. They are (1) A schoolhouse tax voted by the electors under section278.1. (2) A tax voted by the directors under section 297.5. (3) A bond issue. We are unable to agree with the assumption the legislature intended that the use of the schoolhouse tax be limited to the annual needs of the district.
[4] IV. It is suggested the voting of a schoolhouse tax for a number of years would tie the hands of the taxpayers at future elections. On this point the case of Burkhead v. Independent Sch. Dist., 107 Iowa 29, 77 N.W. 491, is cited. That case holds one board of directors cannot divest future boards of the power to select teachers by making long-time contracts to be performed in the future. The rule of the cited decision and other like cases concerns contracts made by officers or official bodies chosen to represent the public and not the electors themselves. In the absence of provisions to the contrary, taxpayers have the right to temporarily tie their own hands, if voting to authorize their representatives to levy a tax for a number of years may be said to have that effect. However, we do not think it has that effect any more than would the authorizing of a bond issue for a term of years. Moreover, the suggestion that the hands of the taxpayers would be tied overlooks the rule of law that, generally speaking, the voters at any regular election or special election called for that purpose may order the tax terminated or modified. Hibbs v. Board of Directors, 110 Iowa 306, 308, 81 N.W. 584, 48 L.R.A. 535; Kirchner v. Board of Directors, 141 Iowa 43, 118 N.W. 51; note in 79 A.L.R. 438; Barclay v. School Township, 157 Iowa 181, 187, 138 N.W. 395.
We have already stated the language of the statute authorizes the voters to vote a continuing levy. None of the other propositions discussed herein suggests a different interpretation. The judgment of the distinguished trial court is based upon a *Page 238 
contrary interpretation. Hence, the case is reversed. — Reversed.
HAYS, C.J., and BLISS, GARFIELD and MULRONEY, JJ., concur.
HALE, WENNERSTRUM, SMITH and MANTZ, JJ., dissent.